t c summary opinion united_states tax_court daniel and ruth m gomez petitioners v commissioner of internal revenue respondent docket no 13167-07s filed date daniel and ruth m gomez pro sese daniel n price for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure after concessions the issue for decision is whether petitioners are entitled to deductions of dollar_figure for charitable_contributions in tax_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in texas during petitioners were members of the apostolic assembly of the faith in christ jesus apostolic assembly a religious_organization as members of the apostolic assembly petitioners were required to tithe additionally petitioners both were members of gender-based auxiliary groups in which they were required to pay yearly dues the parties agreed to disregard the deductions and income claimed on schedule e supplemental income and loss the parties further agreed that petitioners are entitled to a dollar_figure deduction for unreimbursed employee business_expenses and that petitioners are entitled to deduct an additional dollar_figure for property taxes on schedule a itemized_deductions for property they initially claimed on schedule e supplemental income and loss to pay or give a tenth part of esp for the support of a church merriam-webster’s collegiate dictionary 10th ed during petitioners paid a total of dollar_figure to the apostolic assembly by separate checks the memo entries on the checks indicated that petitioners wrote two of the checks for food items for a total of dollar_figure the remaining checks either had memo entries that indicated they were for tithes which petitioners noted in spanish as diezmos or dues for the auxiliaries which petitioners noted as mano-mano for the men’s auxiliary and quotas for the women’s auxiliary or had no memo entry at all ten of the checks for a total of dollar_figure indicated that they were for tithes and each check was over dollar_figure a letter from the apostolic assembly dated date indicated that petitioners paid a total of dollar_figure as tithes during petitioners timely filed their joint federal_income_tax return petitioners claimed a dollar_figure charitable_contribution_deduction on their schedule a itemized_deductions in the notice_of_deficiency respondent disallowed petitioners’ claimed charitable_contribution_deduction as reported on their return respondent disallowed the claimed this amount differs from the amount petitioners claimed as contributions on schedule a of their income_tax return at trial petitioners conceded that these two amounts were not deductible this amount differs from the amount petitioners deducted as contributions on schedule a of their income_tax return and the amount they corroborated through the canceled checks charitable_contribution_deduction because petitioners failed to adequately substantiate the charitable_contributions discussion a charitable_contribution is a contribution or gift to a qualified_organization sec_170 in general a taxpayer is allowed to deduct any donations contributions or gifts made to a qualifying_organization sec_170 c a taxpayer making a charitable_contribution of money must keep canceled checks or a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 and ii income_tax regs the reliability of the records is determined on the basis of all of the relevant facts and circumstances see sec_1 170a- a income_tax regs no deduction is allowed pursuant to sec_170 for all or part of any contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_170 further a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 respondent does not question whether petitioners made the payments to the apostolic assembly during nor does respondent question the legitimacy of the apostolic assembly as a valid sec_170 exempt_organization it is clear that petitioners wrote checks for tithes to the apostolic assembly petitioners made donations for special offerings petitioners participated in auxiliary groups and other types of church activities further the apostolic assembly gave petitioners a letter dated date which indicated that the church received dollar_figure from petitioners during despite the fact that petitioners made the contributions sec_170 and sec_1_170a-13 income_tax regs require a contemporaneous written acknowledgment for contributions of dollar_figure or more in order for a charitable_contribution_deduction to be allowed the letter from the apostolic assembly was not contemporaneous with the claimed deduction the letter was dated date the date of the court’s trial session in el paso texas and was not received petitioner wife testified at trial that sometimes the church asked from the pulpit that its members make special offerings she also testified that she wrote the checks quickly and did not indicate in the memo the purpose of the check petitioners paid to the church a total of dollar_figure by eight checks for special offerings which respondent concedes on brief these eight checks did not need to be substantiated by contemporaneous written acknowledgments pursuant to sec_170 because they were all less than dollar_figure and the amounts are therefore deductible as charitable_contributions by the earlier of petitioners’ filing their income_tax return or the due_date of date see sec_170 sec_1_170a-13 income_tax regs the letter from the apostolic assembly and the canceled checks indicating that they were for tithes are reliable however they do not meet the substantiation requirements set forth by the internal_revenue_code or the treasury regulations according to the internal_revenue_code and the treasury regulations the required acknowledgment of the charitable_contribution not only must include the amount contributed but also must state whether the charity provided any goods or services in consideration for the contributions and describe and set forth a good_faith estimate of the value of those goods or services see sec_170 kendrix v commissioner tcmemo_2006_9 sec_1_170a-13 income_tax regs because petitioners failed to comply with sec_170 and sec_1_170a-13 income_tax regs we are constrained to hold that they are entitled to deduct as charitable_contributions only the dollar_figure respondent conceded in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit date was a saturday and therefore pursuant to sec_7503 petitioners had until date to file their income_tax return to reflect the foregoing decision will be entered under rule
